Title: To George Washington from William Moultrie, July 1790
From: Moultrie, William
To: Washington, George



Sir
Charleston S. Carolina July 1790

I have the honor to transmit to you a Resolve of this States Society of the Cincinnati enter’d into the 8th instant, expressing the Society’s disapprobation of the conduct of the Secretary General in not sending forward in proper time the notice required by the letter from the Chairman of their standing Committee & addressd to him dated the 2nd March 1790.
The conduct of the Secretary General on this occasion carry’s

with it such marks of indignity and a want of respect to the Society, that they conceive themselves fully justified in calling for an explanation and that reasons may be assigned for a behaviour from which they feel an injury.
They not only have been unrepresented in the last Triennial meeting, but they have been precluded from having that general communication with their Bretheren which the other State Societies have enjoy’d & which is evidently calculated to preserve the Bond of union & to support the harmony of the whole.
The application made by letter from the Chairman of the Standing Committee was in consiquence of the directions which he had received—it was official—and ought to have been particularly attended to as such—Nevertheless no answer whatever was given to this Letter unless the enclosed copy of a letter from the Secretary General directed to Major Genl Moultrie can be taken as one, and which could not possibly answer any other end, than a continued mark of want of attention and respect, the very date of it shew’d the impossibility of its being useful in giving timely information.
Thus Sir in compliance with their desire I have given you, as President General, the sence of the society upon the behaviour of the Secretary General on this occasion. I have the honor to be—Sir Your Most Obed. huml. Servt

Willm Moultrie

